DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-26 are objected to because of the following informalities:  
Claims 2-26 recite “A heat exchanger as claimed in claim…” and should recite “The heat exchanger as claimed in claim…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 12-15, 18-19, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 6-10, 12-15, 18-19, 23, the terms “about, generally, substantially “are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret these claims without the relative terms. 

Regarding claim 12, the claim recites, “preferably including a support structure extending in an annular fashion and at least partly radially between said header and a further header of the respective at least one first conduit” which renders the claim indefinite as the term “preferably” makes it unclear whether the limitation is positively recited or not. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg (US 6,736,191 – provided by Applicant in the IDS) in view of Jabs (US 4,976,310 – provided by Applicant in the IDS).

Regarding claim 1, Lindberg teaches a heat exchanger (see Title), comprising: 
at least one first conduit section (130, Fig. 1, col. 3, lines 31-35) for the flow of a first fluid in heat exchange (Abstract, col. 4, lines 39-52) with a second fluid in a flow path which passes the at least one first conduit section (see claim 10); and 
a support (230, Fig. 2, col. 4, lines 53-60) for the at least one first conduit section, wherein the at least one first conduit section is mounted at a first location to the support (see Fig. 2 which shows the tubes mounted to 230), 
wherein the at least one first conduit section comprises: a plurality of tubes for heat exchange (130, Fig. 2); and a spiral section having a plurality of the tubes extending along in a spiral shape alongside and spaced from one another in rows (Fig. 2); and 
wherein the heat exchanger comprises a plurality of said spiral sections inter-nested and oriented angularly spaced relative to one another (see Fig. 2).
	Lindberg does not teach the at least one first conduit section at a second location thereon is movable relative to the support in response to thermal change. 
However, Jabs teaches a heat exchanger (see Jabs Title) which teaches a plurality of tubes which carry a first fluid (Jabs, 13, Fig. 1, col. 3, lines 50-54) which are mounted to a central support (Jabs, 18-20, Fig. 2, see col. 4, lines 50-54) and allows for the tubes to movable around the central support in response to thermal change (Jabs, see col. 4, lines 50-54 which notes that the tube matrix is mounted rigidly at 19 and axially movable about 18 and 20).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg with the teaching of allowing the first conduit section to be movable at a second location around the central support, as taught by Jabs, in order to safely compensate for thermal change in the heat exchanger.

Regarding claim 2, Lindberg as modified teaches the heat exchanger as claimed in claim 1, wherein the tubes are connected at a first end thereof to an inlet header (Lindberg, 110, Fig. 2) and at a second end thereof to an outlet header of the at least one first conduit section (Lindberg, 120, Fig. 2). 

Regarding claim 3, Lindberg as modified teaches the heat exchanger as claimed in claim 2, wherein the first location is at one of the inlet and outlet headers, which is fixedly mounted to the support, the other of the inlet and outlet headers being movable relative to the support in response to thermal change (met through the combination with Jabs, see the combination and motivation in claim 1).  

Regarding claim 4, Lindberg as modified teaches the heat exchanger as claimed in claim 3, wherein the other of the headers is mounted to a movable support therefor which is movable relative to the support (met through the combination with Jabs, see the combination and motivation in claim 1).  

Regarding claim 5, Lindberg as modified teaches the heat exchanger as claimed in claim 1, wherein the tubes in the at least one first conduit section are arranged in between 1 and 40 rows spaced from one another in a radial direction, for example 4 such rows (see Lindberg, 130, Fig. 1, the cited figure shows the heat exchange tubes arranged between 1 and 40 rows spaced from each other).  

Regarding claim 6, Lindberg as modified teaches the heat exchanger as claimed in claim 1, but does not specifically claim that the tubes are arranged in about 10 to 1000 rows spaced from one another in an axial direction, for example about 70 to 100 such rows. However, the claimed range of the tube arrangement is merely a result-effective variable, the general conditions of which are recognized by the prior art. Specifically, the claimed arrangement merely dictates how the tubes are placed next to one another. Since the general conditions of which are met by Lindberg as modified, which is the teaching of a first conduit section which features tubes, it is not considered inventive or patentability distinguishable to determine an optimum or application specific range of the heat exchange tubes. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to adjust how the heat exchange tubes are arranged in order to maximize the amount of desired heat transfer to occur within the heat exchanger.

Regarding claim 7, Lindberg as modified teaches the heat exchanger as claimed in claim 2, but does not specifically teach that the tubes are about 1 to 3 metres long and extend from a first header to a second header. However, the claimed range of the how long the area between first header and second header, is merely a result-effective variable, the general conditions of which are recognized by the prior art. Specifically, the claimed arrangement merely dictates how much space is between the first header and the second. Since the general conditions of which are met by Lindberg as modified, which is the teaching of a first header and a second header with tubes between them, it is not considered inventive or patentability distinguishable to determine an optimum or application specific range of space between the first header and the second header. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to adjust how the heat exchange tubes are arranged in order to maximize the amount of desired fluid flow to occur within the heat exchanger.

Regarding claim 8, Lindberg as modified teaches the heat exchanger as claimed in claim 2, but does not teach that the tubes have a diameter which is about 1mm. However, the claimed range of the tube diameter is merely a result-effective variable, the general conditions of which are recognized by the prior art. Specifically, the claimed arrangement merely dictates the diameter of the heat exchange tubes. Since the general conditions of which are met by Lindberg as modified, which is the teaching of heat exchange tubes which have a diameter, it is not considered inventive or patentability distinguishable to determine an optimum or application specific range of the heat exchange tubes diameter. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to adjust the diameter of the heat exchange tubes in order to maximize the desired amount of heat exchange to occur within the heat exchanger.

Regarding claim 9, Lindberg as modified teaches the heat exchanger as claimed in claim 2, but does not teach that the tubes have a wall thickness of about 20 to 40 microns. However, the claimed range of the tube thickness is merely a result-effective variable, the general conditions of which are recognized by the prior art. Specifically, the claimed range merely dictates the thickness of the heat exchange tubes. Since the general conditions of which are met by Lindberg as modified, which is the teaching of heat exchange tubes which have a thickness, it is not considered inventive or patentability distinguishable to determine an optimum or application specific range of the heat exchange tubes thickness. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to adjust the thickness of the heat exchange tubes in order to maximize the desired amount of heat exchange to occur within the heat exchanger.

Regarding claim 10, Lindberg as modified teaches the heat exchanger as claimed in claim 1, wherein said spiral sections are configured in the shape of a generally cylindrical drum (Lindberg, Fig. 3A).  

Regarding claim 11, Lindberg as modified teaches the heat exchanger as claimed in claim 1, wherein the support comprises at least one circular hoop to which the at least one first conduit section is secured (see Lindberg, Fig. 3A which shows circular hoops wrapping around 220).  

Regarding claim 13, Lindberg as modified teaches the heat exchanger as claimed in claim 2, wherein at least one of said inlet header and said outlet header is substantially rigid and is fluidly coupled to a flexible conduit (met through the combination with Jabs in claim 1).  

Regarding claim 14, Lindberg as modified teaches the heat exchanger as claimed in claim 13, wherein the flexible conduit is fluidly coupled to a substantially rigid manifold (see Fig. 3A of Lindberg).  

Regarding claim 15, Lindberg as modified teaches the heat exchanger as claimed in claim 14, wherein the substantially rigid manifold is fixed axially in position relative to the support but is free to radially move, e.g. grow radially (met through the combination with Jabs in claim 1).  

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Jabs, further in view of Wei (US 5,318,110 – provided by Applicant in the IDS).

Regarding claim 16, Lindberg as modified teaches the heat exchanger as claimed in claim 1, but does not teach that the rows of tubes in the at least one first conduit section comprise a plurality of rows spaced from one another by spacers arranged to counter aerodynamic load applied to the tubes.  
However, Wei teaches a heat exchanger having spacer supports for heat exchange tubes (see Wei, Title), wherein a plurality of spacer supports are positioned between pluralities of tubes (see Wei, 24’, Fig. 6). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg as modified with the plurality of spacers between a plurality of tubes, as taught by Wei, in order to provide resistance to extremely high temperatures while providing support for the heat exchange tubes (see Wei, col. 2, lines 9-14).

Regarding claim 17, Lindberg as modified teaches the heat exchanger as claimed in claim 1, but does not teach comprising a load element, such as a shim, between tubes of two adjacent said first conduit sections for transmitting load therebetween while allowing relative sliding motion therebetween in response to thermal change. Wei teaches a heat exchanger having spacer supports for heat exchange tubes (see Wei, Title), wherein the spacers are load elements (see Wei, Col. 2, lines 9-14) which also provide slidable engagement (see Wei, 23', 24', see Fig. 6, see col. 5, lines 29-36). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg as modified with a load element between tubes, as taught by Wei, in order to provide resistance to extremely high temperatures while providing support for the heat exchange tubes and to allow for slidable motion (see Wei, col. 2, lines 9-14, col. 5, lines 29-36).  

Regarding claim 18, Lindberg as modified teaches the heat exchanger as claimed in claim 17, wherein h the load element is substantially aligned with the spacers to form a generally radially extending load path structure for reaction against aerodynamic load applied to the tubes while allowing relative movement between adjacent said first conduit sections in response to thermal change (see Wei, col. 5, lines 29-36, see Fig. 6). See motivation of claim 17.

Regarding claim 19, Lindberg as modified teaches the heat exchanger as claimed in claim 18, further comprising a plurality of said load elements configured in a series in which they are spaced generally circumferentially from one another (met through the combination with Lindberg as modified as the tubes of Lindberg are circumferentially arranged).  

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Jabs, further in view of Neal (US 2013/0277022).

Regarding claim 20, Lindberg as modified teaches the heat exchanger as claimed in claim 1, but does not teach that the heat exchanger comprises a front bulkhead and a rear bulkhead. Neal teaches a helical tube heat exchanger (Neal, Title) which features a front and rear bulkhead (Neal, 16, 26, Fig. 5, paragraph [0026]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg as modified with a front and rear bulkhead, as taught by Neal, in order to securely attach the tubes thereby resulting in greater structural stability. 

Regarding claim 21, Lindberg as modified teaches the heat exchanger as claimed in claim 20, wherein the front bulkhead and the rear bulkhead are secured with attachments to allow for movement due to thermal expansion (met through the combination as Jabs teaches thermal expansion).  

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of Jabs, further in view of Becker (US 2015/0013353).

Regarding claim 26, Lindberg as modified teaches the a heat exchanger as claimed in claim , but does not teach a vehicle engine, comprising: a combustion section; and a heat exchanger as claimed in claim 1, wherein the heat exchanger is adapted to cool air as the second fluid in a flow path directed towards the combustion section. Becker teaches that heat exchangers are used in motor vehicles with combustion engines (Becker, paragraph [0010]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lindberg as modified with using the heat exchanger of claim 1 in a vehicle, as Becker teaches that the use of heat exchangers in vehicle engines is known in the art. 

Regarding claim 27, Lindberg as modified teaches the vehicle engine as claimed in claim 26, but does not teach a helium supply for providing helium as the first fluid. However, it would have been obvious to one of ordinary skill in the art, prior the effective filing date, to provide the vehicle engine with a helium supply to supply helium as the first fluid, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Regarding claim 28, Lindberg as modified teaches the flying machine, such as an aircraft or orbital launch vehicle, comprising a heat exchanger as claimed in claim 1. See motivation to combine in claim 26.

Regarding claim 29, Lindberg as modified teaches the flying machine, such as an aircraft or orbital launch vehicle, comprising a vehicle engine as claimed in claim 26. See motivation to combine in claim 26.

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763